Hall, J.
1. If not absolutely required by the evidence, this verdict is in accordance with its decided weight.
2. There was no error in admitting in evidence the letters mem tioned in the third ground of the motion for new trial, the plaintiffs’ counsel though objecting to them when firt offered, whereupon the court ruled them out, did not, when offered a second time under new development in the progress of the cause, renew the objection, but by their silence, if not by the language they used in relation thereto, aquiesced in, if they did not consent t.o their admission.
3. There was no error in stopping counsel from commenting before the jury upon evidence that had been rejected upon their motion, and in checking them from drawing inferences from the same, prejudicial to their opponents.
Alexander & Wright; J. H.'Hoskinson, for plaintiffs in error.
C. A. Thornwell, for defendants.
4. Where, after having fully charged the jury, and submitted to them fairly all the law bearing upon the' issues in.the cause, the court, at the request of claimants’ counsel, gave them a further instruction upon a point already covered by the charge, and which, so far as it went, contained nothing objectionable, this, if error at all, might have been corrected on the spot by a request from the plaintiffs’ counsel to make it fuller. He was present, and if he desired more specific instructions, he should have asked for them; and as this request would have been nothing more than was already given, it is only just to the court to presume that, had attention been called to the omission, there would have been a ready compliance with the request,
(a.) • If the entire law claimed to apply to the question had been given in immediate connection with the request, as might have been proper, it does not appear that the result would have been affected in this case.
Judgment affirmed.